1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9    VALLIENT MOORE,                                    Case No. 2:18-cv-02190-MMD-VCF
10                                      Petitioner,                ORDER
            v.
11
     BRIAN WILLIAMS, et al.,
12
                                    Respondents.
13

14          Good cause appearing, Respondents’ motion for enlargement of time (ECF No. 5)

15   is granted. Respondents will have until March 15, 2019, to answer or otherwise respond

16   to the petition for writ of habeas corpus in this case.

17          DATED THIS 7th day of January 2019.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
